In re Nunez, Hillary J.; Bersuder, Herman F.; Campo, Martin; Landry, Floyd J.; Lane, John R.; Michel, Robert; Perniciaro, Leon; Rabalais, Kenneth J.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA-8833; Parish of St. Bernard, 34th Judicial District Court, Div. “A”, No. 41-468.
Prior report: La.App., 534 So.2d 1282.
Granted. Judgment of the court of appeal is reversed. Case remanded to the court of appeal to decide the case on the merits based on the record.